Case: 13-7135    Document: 21     Page: 1   Filed: 12/27/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  GILBERT E. REITZ,
                   Claimant-Appellant,

                             v.

  ERIC K. SHINSEKI, Secretary of Veterans Affairs,
               Respondent-Appellee.
              ______________________

                        2013-7135
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-3160, Judge William A. Moor-
 man.
                ______________________

                      ON MOTION
                  ______________________

                        PER CURIAM.
                        ORDER
     Gilbert E. Reitz moves for leave to file a corrected
 brief. The Secretary opposes, arguing that the corrected
 brief contains arguments not raised in the opening brief.
     Because the Secretary has already filed his responsive
 brief, the court will deny correction of the opening brief
 but allow the submission to be treated as a reply brief.
Case: 13-7135      Document: 21      Page: 2    Filed: 12/27/2013



 2                                             REITZ   v. SHINSEKI



 The merits panel may choose to disregard new matters in
 the reply brief that were not raised in the opening brief.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion is denied. The brief received on
 November 22, 2013 will be treated as the reply brief.
     (2) A copy of this order shall be transmitted to the
 merits panel, to inform the panel of the Secretary's objec-
 tion to the reply brief.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26